     Case 2:20-cv-11147-SVW-SK Document 52 Filed 03/29/21 Page 1 of 18 Page ID #:179




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11    DEON JONES,                                   Case No. 2:20-cv-11147-SVW-SK
                                                    Honorable Stephen W. Wilson
12                                                  Magistrate Judge Steve Kim
                 Plaintiff
13
           v.                         STIPULATED PROTECTIVE
14                                    ORDER
      CITY OF LOS ANGELES, A
15    MUNICIPAL ENTITY, CHIEF MICHEL
16    MOORE, IN HIS OFFICIAL CAPACITY
      AS CHIEF OF THE LOS ANGELES
17    POLICE DEPARTMENT, LOS ANGELES
18    POLICE DEPARTMENT, A MUNICIPAL
      ENTITY, DOE 1, AND DOES 2-10,
19
      INCLUSIVE,
20
21               Defendants
22
23
24                              PURPOSES AND LIMITATIONS
25          Discovery in this action is likely to involve production of confidential,
26    proprietary, or private information for which special protection from public disclosure
27    and from use for any purpose other than prosecuting this litigation may be warranted.
28    Accordingly, the parties hereby stipulate to and petition the Court to enter the


                                  STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-11147-SVW-SK Document 52 Filed 03/29/21 Page 2 of 18 Page ID #:180




 1    following Stipulated Protective Order. The parties acknowledge that this Order does
 2    not confer blanket protections on all disclosures or responses to discovery and that the
 3    protection it affords from public disclosure and use extends only to the enumerated
 4    information or items that are entitled to confidential treatment. The parties further
 5    acknowledge, as set forth in Section XI(C), below, that this Stipulated Protective Order
 6    does not entitle them to file confidential information under seal; Civil Local Rule 79-5
 7    sets forth the procedures that must be followed and the standards that will be applied
 8    when a party seeks permission from the Court to file material under seal.
 9                                 GOOD CAUSE STATEMENT
10           This action is likely to involve disclosure of confidential personal information
11    for which special protection from public disclosure and from use for any purpose other
12    than prosecution of this action is warranted. Such confidential material and
13    information may consist of, among other things, protected health information (“PHI”),
14    personally identifiable information (“PII”), Police Officer Personnel information and
15    Open Investigations Consisting of Official Information, graphic photos and/or video
16    recordings from the date of the incident (including materials and information
17    implicating the privacy rights of third parties), and other material or information
18    otherwise generally unavailable to the public, or which may be privileged or otherwise
19    protected from disclosure under state or federal statutes, Civil Local Rule 79-5, case
20    decisions, or common law.
21           Accordingly, to expedite the flow of information, to facilitate the prompt
22    resolution of disputes over confidentiality of discovery materials, to adequately protect
23    confidential information, to ensure that the parties are permitted reasonable and
24    necessary uses of such confidential material in preparation for and in the conduct of
25    trial, to address the handling of confidential material at the end of the litigation, and to
26    serve the ends of justice, a protective order for such confidential information is
27    justified in this matter. It is the intent of the parties that information will not be
28    designated as confidential for tactical reason and that nothing be so designated without


                                    STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-11147-SVW-SK Document 52 Filed 03/29/21 Page 3 of 18 Page ID #:181




 1    a good faith belief that the material has been maintained in a confidential, non-public
 2    manner, and there is good cause why the material should not become part of the public
 3    record of this case.
 4       I.      Definitions
 5            A. Action: This pending federal lawsuit, Case No. 2:20-cv-11147-SVW-SK.
 6            B. Challenging Party: A Party or Non-Party that challenges the designation of
 7               information or items under this Order.
 8            C. “CONFIDENTIAL” Information or Items: Information (regardless of how
 9               it is generated, stored or maintained) or tangible things that qualify for
10               protection under Federal Rule of Civil Procedure 26(c), and as specified
11               above in the Good Cause Statement, including, without limitation: PHI; PII;
12               and other relevant video footage and 911 calls.
13            D. Counsel: Counsel of Record in this Action (as well as their support staff).
14            E. Defendants: The Defendants in this Action, including any of their
15               predecessors, successors, and current or former parents, subsidiaries,
16               directors, officers, employees, former employees, agents, and anyone acting
17               or purporting to act on behalf or under the direction of any of the Defendants.
18            F. Designating Party: A Party or Non-Party that designates information or
19               items that it produces in disclosures or in responses to discovery as
20               “CONFIDENTIAL.”
21            G. Disclosure or Discovery Material: All items or information, regardless of
22               the medium or manner in which it is generated, stored, or maintained
23               (including, among other things, testimony, transcripts, and tangible things),
24               that are produced or generated in disclosures or responses to discovery.
25            H. Expert: A person with specialized knowledge or experience in a matter
26               pertinent to the Action who has been retained by a Party or its Counsel to
27               serve as an expert witness or as a consultant in this Action.
28            I. House Counsel: Attorneys who are employees of a party to this Action.


                                    STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-11147-SVW-SK Document 52 Filed 03/29/21 Page 4 of 18 Page ID #:182




 1               House Counsel does not include Outside Counsel of Record or any other
 2               outside counsel.
 3            J. Non-Party: Any natural person, partnership, corporation, association, or
 4               other legal entity not named as a Party to this action.
 5            K. Outside Counsel of Record: attorneys who are not employees of a party to
 6               this Action but are retained to represent or advise a party to this Action and
 7               have appeared in this Action on behalf of that party or are affiliated with a
 8               law firm which has appeared on behalf of that party, and includes support
 9               staff.
10            L. Party: Any party to this Action, including all of its officers, directors,
11               employees, consultants, retained experts, and Outside Counsel of Record
12               (and their support staffs).
13            M. Plaintiff: The Plaintiff in this Action, i.e., Deon Jones.
14            N. Producing Party: A Party or Non-Party that produces Disclosure or
15               Discovery Material in this Action.
16            O. Professional Vendors: Persons or entities that provide litigation support
17               services (e.g., photocopying and printing, videotaping, translating, preparing
18               exhibits, graphics, or demonstrations, and organizing, storing, or retrieving
19               data in any form or medium) and their employees and subcontractors.
20            P. Protected Material: Any Disclosure or Discovery Material that is designated
21               as “CONFIDENTIAL.”
22            Q. Receiving Party: A Party that receives Disclosure or Discovery Material
23               from a Producing Party.
24       I.      Scope
25            The protections conferred by this Stipulation and Order cover not only Protected
26    Material (as defined above), but also (1) any information copied or extracted from
27    Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
28


                                    STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-11147-SVW-SK Document 52 Filed 03/29/21 Page 5 of 18 Page ID #:183




 1    Material; and (3) any testimony, conversations, or presentations by Parties or their
 2    Counsel that might reveal Protected Material.
 3             Any use of Protected Material at trial shall be governed by the orders of the trial
 4    judge. This Order does not govern the use of Protected Material at trial.
 5       II.        Duration
 6             Once a case proceeds to trial, all of the information that was designated as
 7    confidential or maintained pursuant to this Order becomes public, unless the trial judge
 8    orders otherwise. However, even after final disposition of this litigation, the
 9    confidentiality obligations imposed by this Order shall remain in effect until a
10    Designating Party agrees otherwise in writing or a court order otherwise directs. Final
11    disposition shall be deemed to be the later of (1) dismissal of all claims and defenses in
12    this Action, with prejudice; and (2) final judgment herein after the completion and
13    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
14    including the expiration of the time for filing any motions or applications for extension
15    of time pursuant to applicable law.
16       III.       Designating Protected Materials
17             A.     Exercise of Restraint and Care in Designating Material for Protection.
18    Each Party or Non-Party that designates information or items for protection under this
19    Order must take care to limit any such designation to specific qualifying material. The
20    Designating Party must designate for protection only those parts of material,
21    documents, items, or oral or written communications that qualify. Mass,
22    indiscriminate, or routinized designations are prohibited. Designations that are shown
23    to be clearly unjustified or that have been made for an improper purpose (e.g., to
24    unnecessarily encumber the case development process or to impose unnecessary
25    expenses and burdens on a Party) may expose the Designating Party to sanctions. If a
26    Designating Party learns that information or items that it designated for protection do
27    not qualify for protection, that Designating Party must promptly notify all other Parties
28    that it is withdrawing the inapplicable designation.


                                     STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-11147-SVW-SK Document 52 Filed 03/29/21 Page 6 of 18 Page ID #:184




 1          B.      Manner and Timing of Designations. Except as otherwise provided in this
 2    Order, or as otherwise stipulated or ordered, Disclosure or Discovery Material that
 3    qualifies for protection under this Order must be clearly so designated before it is
 4    disclosed or produced.
 5          Designation in conformity with this Order requires:
 6          (a) for information in documentary form (e.g., paper or electronic documents,
 7               but excluding transcripts of depositions or other pretrial or trial proceedings),
 8               that the Producing Party affix at a minimum, the legend “CONFIDENTIAL”
 9               (hereinafter “CONFIDENTIAL legend”), to each page that contains
10               protected material. If only a portion or portions of the material on a page
11               qualifies for protection, the Producing Party also must clearly identify the
12               protected portion(s) (e.g., by making appropriate markings in the margins). A
13               Party or Non-Party that makes original documents available for inspection
14               need not designate them for protection until after the inspecting Party has
15               indicated which documents it would like copied and produced. During the
16               inspection and before the designation, all of the material made available for
17               inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party
18               has identified the documents it wants copied and produced, the Producing
19               Party must determine which documents, or portions thereof, qualify for
20               protection under this Order. Then, before producing the specified documents,
21               the Producing Party must affix the “CONFIDENTIAL legend” to each page
22               that contains Protected Material. If only a portion or portions of the material
23               on a page qualifies for protection, the Producing Party also must clearly
24               identify the protected portion(s) (e.g., by making appropriate markings in the
25               margins).
26          (b) for testimony given in depositions that the Designating Party identify the
27               Disclosure or Discovery Material on the record, before the close of the
28               deposition, all protected testimony.


                                    STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-11147-SVW-SK Document 52 Filed 03/29/21 Page 7 of 18 Page ID #:185




 1          (c) for information produced in some form other than documentary and for any
 2               other tangible items, that the Producing Party affix in a prominent place on
 3               the exterior of the container or containers in which the information is stored
 4               the legend “CONFIDENTIAL.” If only a portion or portions of the
 5               information warrants protection, the Producing Party, to the extent
 6               practicable, shall identify the protected portion(s).
 7          C. Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
 8               to designate qualified information or items does not, standing alone, waive
 9               the Designating Party’s right to secure protection under this Order for such
10               material. Upon timely correction of a designation, the Receiving Party must
11               make reasonable efforts to assure that the material is treated in accordance
12               with the provisions of this Order.
13       IV.     Challenging Confidentiality Designations
14          A.      Timing of Challenges. Any Party or Non-Party may challenge a
15    designation of confidentiality at any time that is consistent with the Court’s Scheduling
16    Order.
17          B.      Meet and Confer.        The Challenging Party shall initiate the dispute
18    resolution process under Civil Local Rule 37-1 et seq. by providing written notice of
19    each designation it is challenging and describing the basis for each challenge. To avoid
20    ambiguity as to whether a challenge has been made, the written notice must recite that
21    the challenge to confidentiality is being made in accordance with Section IV of this
22    Order. The Parties shall attempt to resolve each challenge in good faith and must begin
23    the process by conferring directly (in voice to voice dialogue) within 10 days of the date
24    of service of notice. In conferring, the Challenging Party must explain the basis for its
25    belief that the confidentiality designation was not proper and must give the Designating
26    Party an opportunity to review the designated material, to reconsider the circumstances,
27    and, if no change in designation is offered, to explain the basis for the chosen
28    designation. During the meet and confer process, the Designating Party must state the


                                    STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-11147-SVW-SK Document 52 Filed 03/29/21 Page 8 of 18 Page ID #:186




 1    bases for its objections to each challenge on a document-by-document basis. The burden
 2    of persuasion in any such challenge proceeding shall be on the Designating Party.
 3    Frivolous challenges and designations, or those made for an improper purpose (e.g. to
 4    harass or impose unnecessary expenses and burdens on other parties) may expose the
 5    Challenging Party or Designating Party to sanctions. A Challenging Party may proceed
 6    to the next stage of the challenge process only if it has engaged in this meet and confer
 7    process first or establishes that the Designating Party is unwilling to participate in the
 8    meet and confer process in a timely manner.
 9            C.      Judicial Intervention. If the Parties cannot resolve a challenge without
10    court intervention, the Challenging Party shall file a “Notice of Improper Confidential
11    Designation” with the Court (“Notice”). The Notice shall list the challenged documents
12    by Bates label (or another identifying label if there is no Bates label). The Designating
13    Party shall file a “Motion to Maintain Confidentiality” within fourteen (14) calendar
14    days of the Notice, explaining why the documents should or should not be de-designated.
15    Failure by the Designating Party to make such a Motion within 14 days of the Notice
16    shall automatically waive the confidentiality designation for each challenged
17    designation. The Challenging Party will then have fourteen (14) calendar days to file a
18    Response. There shall be no Reply absent leave of Court. Either party may lodge but not
19    file the challenged documents with the Court during this stage of the challenge process.
20    The burden of persuasion as to whether information is confidential shall be on the
21    Designating Party.
22       V.        Privilege
23       A. Asserting Privilege or Protection. A Party who withholds or redacts documents
24            or information contained within a document on the grounds of attorney-client
25            privilege and/or work product protection, or any other asserted privilege, shall
26            provide:
27       (1) A listing of such documents in electronic spreadsheet format providing the
28            following objective metadata fields (“objective metadata” does not include


                                    STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-11147-SVW-SK Document 52 Filed 03/29/21 Page 9 of 18 Page ID #:187




 1          substantive content from, or a subjective description of, the document being
 2          withheld or redacted) where available:
 3             (a) the Bates number of the document (or unique document identifier);
 4             (b) the nature of the privilege asserted (“attorney-client privilege” or
 5                “attorney work product”);
 6             (c) the name(s) of the author(s) of the document (if known or knowable) (for
 7                email chains, because metadata only captures the author(s) of the most
 8                recent email in the chain, all emails in the same chain will be listed
 9                together in the log and the emails within the chain to which privilege is
10                asserted will state “attorney-client privilege” or “attorney work product”);
11             (d) the name(s) of the recipient(s) of the document, including anyone who
12                was sent the document as a “CC” or a “BCC” (if known or knowable) (for
13                email chains, because metadata only captures the recipients of the most
14                recent email in the chain, all emails in the same chain will be listed
15                together in the log and the emails within the chain to which privilege is
16                asserted will state "attorney-client privilege" or "attorney work product");
17             (e) the document type, including, for example, whether the document is an
18                email, paper file, a spreadsheet, or other descriptive identifier of the
19                document type; and
20             (f) the date the document was created (if known or knowable), sent (if
21                applicable), and last modified (if applicable).
22       (2) The names of the individuals who are identified prior to providing the privilege
23          log as being attorneys will be highlighted on the log; if it is discovered that
24          names of other attorneys on the log were not highlighted, the Receiving Party
25          will be notified with an offer to provide a replacement log. In addition to the
26          preceding paragraph, the Producing Party will also include the following
27          information in its privilege log entries (provided the party remains willing to
28


                                  STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-11147-SVW-SK Document 52 Filed 03/29/21 Page 10 of 18 Page ID #:188




 1         meet and confer further on specific documents after production of this privilege
 2         log):
 3    Document Type                 From and to Whom              Content
 4    Email                         From attorney to client       Conveying legal advice
 5    Email Attach.                 from client to attorney       requesting legal advice
 6    Memorandum                    between attorneys             discussing legal advice
 7    Letter                        between clients               discussing litigation
 8    Other Document                between client and            prepared in anticipation
 9                                  attorney                      of/for litigation
10
11         (3)     As an alternative to the categories in the preceding paragraph, or where
12   they do not apply, the Producing Party may provide alternate individualized
13   descriptions for such documents.
14         B.      Challenging Asserted Privilege and Protection. After receipt of such a
15   privilege log, any Party may dispute a claim of privilege or protection. However, prior
16   to any submission to the Court for an in camera review, the Party disputing a claim of
17   privilege or protection shall provide in writing the identification of the documents for
18   which it questions the claim of privilege or protection and the reasons (including legal
19   support) for its assertion that the documents are not privileged or protected. Within
20   fourteen (14) calendar days, the Party seeking to support the claim of privilege or
21   protection shall provide a written response supporting the claim of privilege or
22   protection (including legal support). The Parties will then meet and confer in good
23   faith as to the claims of privilege or protection. If agreement cannot be met after
24   fourteen (14) calendar days, any party may thereafter submit the material under seal to
25   the Court for a determination as to privilege or protection. If a party believes the
26   circumstances require different timing or procedure, they shall meet and confer on
27   alternatives to resolving any disputes and if unable to agree may present the issue to
28   the Court.


                                  STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-11147-SVW-SK Document 52 Filed 03/29/21 Page 11 of 18 Page ID #:189




 1         C.      Time for Providing Privilege Log. The Producing Party shall provide the
 2   information required by paragraph “A” to the receiving party within thirty (30) days of
 3   withholding or redacting the related documents.
 4      VI.     Access to and Use of Protected Materials
 5         A.      Basic Principles. A Receiving Party may use Protected Material that is
 6   disclosed or produced by another Party or by a Non-Party in connection with this
 7   Action only for prosecuting, defending, or attempting to settle this Action. Such
 8   Protected Material may be disclosed only to the categories of persons provided in
 9   Section VI(B) and under the conditions described in this Order. When the Action has
10   been terminated, a Receiving Party must comply with the provisions of Section XII
11   below (Final Disposition). Protected Material must be stored and maintained by a
12   Receiving Party at a location and in a secure manner that ensures that access is limited
13   to the persons authorized under Section VI(B) of this Order.
14         B.      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
15   ordered by the Court or permitted in writing by the Designating Party, a Receiving
16   Party may disclose any information or item designated “CONFIDENTIAL” only to:
17         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
18              employees of said Outside Counsel of Record to whom it is reasonably
19              necessary to disclose the information for the prosecution of this Action;
20         (b) the officers, directors, and employees (including House Counsel) of the
21              Receiving Party to whom disclosure is reasonably necessary for the
22              prosecution of this Action;
23         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
24              is reasonably necessary for the prosecution of this Action and who have
25              signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26         (d) the court and its personnel;
27         (e) court reporters and their staff;
28


                                  STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-11147-SVW-SK Document 52 Filed 03/29/21 Page 12 of 18 Page ID #:190




 1         (f) professional jury or trial consultants, mock jurors, and Professional Vendors
 2            to whom disclosure is reasonably necessary for the prosecution of this Action
 3            and who have signed the “Acknowledgment and Agreement to Be Bound”
 4            (Exhibit A);
 5         (g) the author or recipient of a document containing the information or a
 6            custodian or other person who otherwise possessed or knew the information;
 7         (h) during their depositions, witnesses, and attorneys for witnesses, in the Action
 8            to whom disclosure is reasonably necessary provided: (1) the deposing party
 9            requests that the witness sign the form attached as Exhibit A hereto; and (2)
10            they will not be permitted to keep any confidential information unless they
11            sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
12            otherwise agreed by the Designating Party or ordered by the court. Pages of
13            transcribed deposition testimony or exhibits to depositions that reveal
14            Protected Material may be separately bound by the court reporter and may
15            not be disclosed to anyone except as permitted under this Stipulated
16            Protective Order; and
17         (i) any mediator or settlement officer, and their supporting personnel, mutually
18            agreed upon by any of the parties engaged in settlement discussions.
19      VII. Protected Material Subpoenaed or Ordered Produced in Other
20            Litigation
21         If a Party is served with a subpoena or a court order issued in other litigation that
22   compels disclosure of any information or items designated in this Action as
23   “CONFIDENTIAL,” that Party must:
24      (a) promptly notify in writing the Designating Party. Such notification shall include
25         a copy of the subpoena or court order;
26      (b) promptly notify in writing the party who caused the subpoena or order to issue in
27         the other litigation that some or all of the material covered by the subpoena or
28


                                 STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-11147-SVW-SK Document 52 Filed 03/29/21 Page 13 of 18 Page ID #:191




 1       order is subject to this Protective Order. Such notification shall include a copy of
 2       this Stipulated Protective Order; and
 3    (c) cooperate with respect to all reasonable procedures sought to be pursued by the
 4       Designating Party whose Protected Material may be affected. If the Designating
 5       Party timely seeks a protective order, the Party served with the subpoena or
 6       court order shall not produce any information designated in this action as
 7       “CONFIDENTIAL” before a determination by the court from which the
 8       subpoena or order issued, unless the Party has obtained the Designating Party’s
 9       permission. The Designating Party shall bear the burden and expense of seeking
10       protection in that court of its confidential material, and nothing in these
11       provisions should be construed as authorizing or encouraging a Receiving Party
12       in this Action to disobey a lawful directive from another court.
13    VIII. A Non-Party’s Protected Material Sought To Be Produced in This
14          Litigation
15    (a) The terms of this Order are applicable to information produced by a Non-Party
16       in this Action and designated as “CONFIDENTIAL.” Such information is
17       protected by the remedies and relief provided by this Order. Nothing in these
18       provisions should be construed as prohibiting a Non-Party from seeking
19       additional protections.
20    (b) In the event that a Party is required, by a valid discovery request, to produce a
21       Non-Party’s confidential information in its possession, and the Party is subject
22       to an agreement with the Non-Party not to produce the Non-Party’s confidential
23       information, then the Party shall:
24          (1) promptly notify in writing the Requesting Party and the Non-Party that
25              some or all of the information requested is subject to a confidentiality
26              agreement with a Non-Party;
27
28


                               STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-11147-SVW-SK Document 52 Filed 03/29/21 Page 14 of 18 Page ID #:192




 1              (2) promptly provide the Non-Party with a copy of this Order, the relevant
 2                 discovery request(s), and a reasonably specific description of the
 3                 information requested; and
 4              (3) make the information requested available for inspection by the Non-Party,
 5                 if requested.
 6      (c) If the Non-Party fails to seek a protective order from this court within 14 days of
 7           receiving the notice and accompanying information, the Receiving Party may
 8           produce the Non-Party’s confidential information responsive to the discovery
 9           request. If the Non-Party timely seeks a protective order, the Receiving Party
10           shall not produce any information in its possession or control that is subject to
11           the confidentiality agreement with the Non-Party before a determination by the
12           court. Absent a court order to the contrary, the Non-Party shall bear the burden
13           and expense of seeking protection in this court of its Protected Material.
14      IX.     Unauthorized Disclosure of Protected Material
15           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16   Protected Material to any person or in any circumstance not authorized under this
17   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
18   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
19   all unauthorized copies of the Protected Material, (c) inform the person or persons to
20   whom the Receiving Party made disclosure of Protected Material of all the terms of
21   this Order, and (d) request such person or persons to execute the “Acknowledgment
22   and Agreement to Be Bound” that is attached hereto as Exhibit A.
23      X.      Inadvertent Production of Privileged or Otherwise Protected Material
24           When a Producing Party gives notice to Receiving Parties that certain
25   inadvertently produced material is subject to a claim of privilege or other protection,
26   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
27   Procedure 26(b)(5)(B). In the event of disagreement, until such time as the
28   disagreement is resolved, the Receiving Party will return the document and will not


                                   STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-11147-SVW-SK Document 52 Filed 03/29/21 Page 15 of 18 Page ID #:193




 1   review or use the document or its contents. If the substance of the protected document
 2   is discussed in a deposition prior to the time of discovery or notification of the
 3   inadvertent disclosure, the Parties agree that such testimony may not be used for any
 4   purpose until the dispute is resolved by agreement of the Parties or by Court order. The
 5   Party to whom any produced document was returned shall retain the returned materials
 6   until the end of the case, including any appeals. Within fifteen (15) calendar days after
 7   notice of the disclosure, the producing Party shall provide a log that describes the basis
 8   for the claim that the material is privileged or otherwise protected from disclosure.
 9   After receipt of such a privilege log, any Party may dispute a claim of privilege or
10   protection, by providing in writing the identification of the documents for which it
11   questions the claim of privilege or protection and the reasons (including legal support)
12   for its assertion that the documents are not privileged or protected. Within fifteen (15)
13   calendar days, the Party seeking to support the claim of privilege or protection shall
14   provide a written response supporting the claim of privilege or protection (including
15   legal support). The Parties will then meet and confer in good faith as to the claims of
16   privilege or protection. This provision is not intended to modify any e-discovery order
17   that may establish a procedure for production without prior privilege review. Pursuant
18   to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement
19   on the effect of disclosure of a communication or information covered by the attorney-
20   client privilege or work product protection, the parties may incorporate such agreement
21   in this Order upon submission to the Court.
22      XI.     Miscellaneous
23         A.     Right to Further Relief. Nothing in this Order affects the right of any
24   person to seek its modification of this Order by the Court.
25         B.     Right to Assert Other Objections. By stipulating to the entry of this
26   Protective Order no Party waives any right it otherwise would have to object to the
27   disclosure or production of any information or item on any ground not addressed in
28   this Stipulated Protective Order. Similarly, no Party waives any right to object on any


                                  STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-11147-SVW-SK Document 52 Filed 03/29/21 Page 16 of 18 Page ID #:194




 1   ground to the use of any of the material covered by this Protective Order as evidence at
 2   trial.
 3            C.    Filing Protected Material. A Party that seeks to file under seal any
 4   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 5   only be filed under seal pursuant to a court order authorizing the sealing of the specific
 6   Protected Material at issue. If a Party’s request to file Protected Material under seal is
 7   denied by the court, then a Party may file the Protected Material in the public record
 8   unless otherwise instructed by the court.
 9       XII. Final Disposition
10            After the final disposition of this Action within sixty (60) days of a written
11   request by the Designating Party, each Receiving Party must return all Protected
12   Material to the Producing Party or destroy such material. As used in this subdivision,
13   “all Protected Material” includes all copies, abstracts, compilations, summaries, and
14   any other format reproducing or capturing any of the Protected Material. Whether the
15   Protected Material is returned or destroyed, the Receiving Party must submit a written
16   certification to the Producing Party (and, if not the same person or entity, to the
17   Designating Party) by the sixty (60) day deadline that (1) identifies (by category,
18   where appropriate) all the Protected Material that was returned or destroyed and (2)
19   affirms that the Receiving Party has not retained any copies, abstracts, compilations,
20   summaries or any other format reproducing or capturing any of the Protected Material.
21   Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
22   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
23   correspondence, deposition and trial exhibits, expert reports, attorney work product,
24   and consultant and expert work product, even if such materials contain Protected
25   Material. Any such archival copies that contain or constitute Protected Material remain
26   subject to this Protective Order as set forth in Section II (Duration).
27
28


                                    STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-11147-SVW-SK Document 52 Filed 03/29/21 Page 17 of 18 Page ID #:195




 1          Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions.
 4
 5          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6          DATED: March 25, 2021
 7
 8           /s/ Katherine Marquart
 9          Attorneys for Plaintiff
10
11          DATED: March 25, 2021
12
13           /s/ Surekha A. Shepherd
14          Attorneys for Defendants
15
16          Pursuant Local Rule 5-4.3.4, I attest that all other signatories listed, and on
17   whose behalf the filing is submitted, concur in the filing’s content and have authorized
18   the filing.
19
20   DATED: March 25, 2021                /s/ Katherine Marquart
21                                           Katherine Marquart
22
23          FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
24          DATED: ________________________
                     March 29, 2020
25
26          _____________________________________
            HONORABLE STEVE KIM
27          United States Magistrate Judge
28


                                  STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-11147-SVW-SK Document 52 Filed 03/29/21 Page 18 of 18 Page ID #:196




 1                                EXHIBIT A
                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3           I,                                  [print or type full name], of

 4                         [print or type full address], declare under penalty of perjury that I

 5   have read in its entirety and understand the Stipulated Protective Order that was issue

 6   by the United States District Court for the Central District of California on [DATE] in

 7   the case of                                 [insert formal name of the case and the

8    number and initials assigned to it by the Court]. I agree to comply with and to be

 9   bound by all the terms of this Stipulated Protective Order and I understand and

10   acknowledge that failure to so comply could expose me to sanctions and punishment in

11   the nature of contempt. I solemnly promise that I will not disclose in any manner any

12   information or item that is subject to this Stipulated Protective Order to any person or

13   entity except in strict compliance with the provisions of this Order.

14           I further agree to submit to the jurisdiction of the United States District Court

15   for the Central District of California for the purpose of enforcing the terms of this

16   Stipulated Protective Order, even if such enforcement proceedings occur after

17   termination of this action. I hereby appoint                                   [print or

18   type full name] of                                 [print or type full address and

19   telephone number] as my California agent for service of process in connection with this

20   action or any proceedings related to enforcement of this Stipulated Protective Order.

21   Date:

22   City and State where sworn and signed:

23   Printed Name:

24   Signature:


                                                    1
